179 S.W.3d 473 (2005)
STATE of Missouri, Respondent,
v.
Keya M. TILLMAN, Appellant.
No. ED 85553.
Missouri Court of Appeals, Eastern District, Division Four.
December 20, 2005.
Amy M. Bartholow, Columbia, MO, for Appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Linda Lemke, Asst. Attorney General, Jefferson City, MO, for Respondent.
Before NANNETTE A. BAKER, P.J. and ROBERT G. DOWD, JR. and SHERRI B. SULLIVAN, JJ.

ORDER
PER CURIAM.
Keya Tillman (Defendant) appeals from the judgment upon her convictions by a jury for assault in the first degree, Section 565.050, RSMo 2000; resisting arrest, Section 575.150, RSMo 2000; and armed criminal action, Section 571.015, RSMo 2000, for which Defendant was sentenced to eight years' imprisonment for assault, three years' imprisonment for resisting arrest, and ten years' imprisonment for armed criminal action. The assault and resisting arrest counts were to run concurrently to each other and consecutively with the armed criminal action count for a total of eighteen years' imprisonment. In her sole point on appeal, Defendant argues the trial court erred in overruling her motion for judgment of acquittal because there was insufficient evidence from which a reasonable *474 juror could find Defendant guilty of assault in the first degree and armed criminal action. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).